                                IN THE
                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA,       )
                                )
                 Plaintiff,     )    No. 14 CR 10-2/20 CV 01792
     v.                         )
                                )    Hon. Andrea R. Wood,
BRIAN HUGHES,                   )    Judge Presiding
                                )    Emergency Judge
                                )    Hon. Rebecca R. Pallmeyer,
                 Defendant.     )    Chief Judge




      DEFENDANT HUGHES’ EMERGENCY MOTION FOR COMPASSIONATE
     RELEASE OR RECOMMENDATION FOR IMMEDIATE RELEASE ON HOME
                           CONFINEMENT

     Now comes the defendant, Brian Hughes, by his attorney,   John

T. Kennedy, panel attorney, and respectfully moves this Court to

grant his motion for compassionate release under 18 U.S.C. sec.

3582(c)(1)(A)(i), or in the alternative, a recommendation to the

BOP that he be transferred to home confinement immediately pursuant

to sec. 12003(b)(2) of the CARES Act and 18 U.S.C. sec. 3621(b)(4).

                         URGENCY OF REQUEST

  In this case, there are extraordinary and compelling reasons to

grant relief because at age 48 years, Mr. Hughes’ health condition

(diabetes, high blood pressure, and sleep apnea) places him at

significant risk of death or serious injury from COVID-19.        Mr.

Hughes’ request is especially urgent because he is incarcerated at

FCI Milan, a facility experiencing a severe COVID-19 outbreak. FCI

Milan, on June 1, 2020 had 5 COVID-19 positive inmates, 4 positive
staff and 3 inmate deaths.      It listed 67 inmates as recovered and

55 staff as recovered.   http:/www.bop.gov/coronavirus/.        FCI Milan

has a prisoner population of 1,359 inmates.          http:/www.bop.gov/.

Mr. Hughes has served 84% of his 110 month sentence and has a

release date of November 3, 2021.      Continued custody places him at

great risk.   Prisons, like nursing homes, are crowded facilities

ripe for an outbreak of COVID-19.

                             RELIEF REQUESTED

      Mr. Hughes requests compassionate release, and alternatively

a recommendation for home confinement. The request for this relief

was made to the Warden of FCI Milan and to Regional Counsel on May

13, 2020.

                       BACKGROUND FOR REQUEST

      Mr. Hughes is serving a 110 month sentence.         He has served

about 84% of his sentence.       The BOP inmate locator lists him as

having an out date of November 3, 2021.         See Federal Bureau of

Prisons Inmate Locator, http://www.bop.gov/inmate (Last visited May

28,   2020)(result   using    number   19048-424).      The   offense   of

conviction was multiple counts of bank fraud.         In addition to the

110 month sentence, a period of three years supervised release was

imposed, and restitution ordered in the amount of $147,690.18.

      The risk factors for a serious or deadly outcome from COVID-19

for Mr. Hughes is diabetes, high blood pressure, and sleep apnea.




                                  - 2 -
                                     ARGUMENT

         STATUTORY AUTHORIZATION FOR COMPASSIONATE RELEASE

      In 2018, the First Step Act modified the compassionate release

statute to end the BOP’s gatekeeping function and to allow inmates

to    directly     file    compassionate         release       motions     in    certain

circumstances.          See 18 U.S.C. sec. 3582(c)(1)(A)(i).                   Under the

First   Step     Act,    the    Court    may    grant   an     inmate’s    motion    for

sentencing reduction if three requirements have been satisfied.

      First,      the   Court     must   determine      that    “extraordinary       and

compelling reasons warrant such a reduction . . . and that such a

reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” Id.                Second, the Court must determine

either that (a) the defendant exhausted available administrative

remedies “to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf” or that (b) 30 days have elapsed

since the receipt of such a request by the warden of the facility.

Id.   But, as discussed further below, courts have recognized that

these   requirements        may    be    waived    in   light       of   the    COVID-19

emergency.       See United States v. Zuckerman, 16 CR 194 (S.D.N.Y.

April 3, 2020)(“the Court holds that [defendant]’s advanced age and

compromised health, combined with the high risk of contracting

COVID-19     at     Otisville,       justify      waiver       of    the    exhaustion

requirement.”) Third, the Court may reduce a defendant’s sentence


                                         - 3 -
after   determining      that    the   reduction      is   consistent     with    the

sentencing factors outlined in 18 U.S.C. sec. 3553(a). Id.

     Mr. Hughes satisfies all three of those requirements.                       As a

person with personal risk factors, continued incarceration in FCI

Milan would place Mr. Hughes at a great risk of death or serious

injury disproportionate to the relatively small amount of time that

remains to be served.           Given the speed with which COVID-19 has

spread through FCI-Milan, Mr. Hughes cannot mitigate his risk of

exposure     by    relying      on     the     ordinary      and    time-consuming

administrative review process.               In light of the danger posed by

this pandemic, an order reducing Mr. Hughes’ sentence to time

served would best achieve sec. 3553(a)’s directive to impose a

sentence that is “sufficient but not greater than necessary.”

     Mr. Hughes has demonstrated his ability to conform to the

requirements of society.          The time already served of 93 months is

sufficient; in a time of pandemic, an additional 17 months is

greater than necessary.



                  EXHAUSTION OF ADMINISTRATIVE REMEDIES

     On    May    13,    2020,       Mr.     Hughes   made    his    request      for

administrative relief under the First Step Act, 18 U.S.C. sec.

3582(c).     He    has   sought      both    compassionate     release    and    home

detention.        This   is     sufficient      to    satisfy      the   exhaustion

requirement of the compassionate release statute.                  No response has


                                       - 4 -
yet been received.        Thirty days has not yet run.                  He should not

have to wait longer.

            WAIVER OF THE 30 DAY ADMINISTRATIVE PROVISION

     The     Court     has    the      discretion        to    waive       the    30     day

administrative provision.

     Congress’s intent to expedite compassionate release is well

served by permitting district courts, confronted with unbending BOP

policy that fails to meet the current crisis, to decide whether

requiring further exhaustion frustrates Congress’s goal.

     Federal    Courts       have   long        recognized    that     exhaustion-type

requirements should sometimes be excused when delay might cause the

defendant undue prejudice or irreparable harm. Washington v. Barr,

925 F.3d 109 (2nd Cir. 2019).                   “[M]ere preference for a speedy

resolution is not enough.”             Id.      But exhaustion can be excused in

cases involving “inadequacy of the prescribed procedure” and a

showing of “impending harm.”                 Aircraft & Diesel Equip. Corp. v.

Hirsh, 331 U.S. 752, 773-74 (1947).

Inadequacy of the prescribed procedure

     The BOP procedure is inadequate.                For instance, BOP’s Program

Statement    has      criteria      for        compassionate      release        based    on

debilitating medical condition.                  Under the policy, a medically

based request for compassionate release should be considered only

if the illness is one that confines the individual to a bed or

wheelchair     more    than      50%      of    waking    hours      and    limits       the


                                          - 5 -
individual’s ability to provide for self-care.   Program Statement

5050.50 sec. 3(b).   With these requirements, Mr. Hughes’ request

for compassionate release would inevitably be denied by the BOP.

The whole application is futile.   It is a waste of time on both

sides for the BOP to consider a request that cannot be granted

under the agency’s policies.

Showing impending harm

     Mr. Hughes asserts that his diabetes, high blood pressure, and

sleep apnea, coupled with the pandemic, create a situation of

impending harm.

Power to create an exception to the exhaustion requirement

     Ever where exhaustion is seemingly mandated by statute, the

requirement is not absolute.   Washington v. Barr, 925 F.3d 109,

118, citing McCarthy v. Madigan, 503 U.S. 140, 146-7 (1992).

     The Supreme Court has held that the power of the court to

create exceptions to a statutory exhaustion requirement depends on

the language of the statute.   Ross v. Blake, 136 S.Ct. 1850, 1857

(2016).    If the language of the statue is mandatory, then the

exhaustion requirement cannot be waived.   In that litigation under

the Prison Litigation Reform Act of 1995, the statutory language

was “No action shall be brought *** until such administrative

remedies as available are exhausted.”   In Ross, the Supreme Court

held that the language was mandatory.   Ross v. Blake, 136 S.Ct. at

1856.     But the Supreme Court also remanded the case for the


                               - 6 -
district court to consider whether the statutory exception to

exhaustion provided in the PLRA applied.                  Id. at 1855.        Notably,

the   statute    carried      a    provision       excusing     compliance          where

exhaustion would be futile, and that language prevents an unjust

result.    See Id. at 1859.

      In the First Step Act, the language of the statute does not

express a mandatory statutory condition.                  Consequently the court

has the power to waive it.          Such power prevents unjust results from

circumstances, such as the COVID-19 pandemic, that could not have

been anticipated at the time of passage of the statute by Congress.

          When   defendants        were    given    the      right    to     move     for

compassionate release if the BOP took no action, the legislature

could not have considered the outbreak of a pandemic.                   With the BOP

already overwhelmed with the problem of health care for inmates, it

is unrealistic to expect the BOP to address compassionate release

requests.

      Also, thirty days is an eternity when confined in close

proximity to other persons and when in an environment that by its

nature is ripe for an outbreak of COVID-19.                  A provision that made

sense when the law was passed is now a provision that largely

denies    defendants   any        meaningful      use   of    the    right    to     seek

compassionate relief on their own motion.                      Under the present

circumstances, to give full effect to the Fair Sentencing Act, for

the time being the thirty day notice requirement should be waived.



                                          - 7 -
      In United States v. Cardena, NDIL, No. 09 CR 332-11, May 15,

2020, the Court acknowledged that district courts had divided over

whether the statutory exhaustion requirement may be waived. Id. at

5.    Cardena cited United States v. Witter, 2020 WL 1974200, at

*5(W.D. Wis. Apr.24, 2020), collecting cases and discussing the

split.      Cardena went on to adopt the reasoning of cases holding

that the statutory exhaustion requirement of sec. 3582(c)(1)(A),

and   the    30-day   waiting   period,   may   be   waived   in   certain

circumstances. United States v. Cardena, NDIL, No. 09 CR 332-11 at

5.

      For a contrary case, see United States v. Castaldi, NDIL, No.

09 CR 59-1, April 17, 2020, which should be limited to its facts.

In Castaldi, the defendant was convicted of a Ponzi scheme fraud

that cost his investors - many of them elderly - about $31 million.

He had served only about half of his 276 month sentence.               He

claimed no health problem. United States v. Castaldi, NDIL, No. 09

CR 59-1.

      In contrast, Mr. Hughes has a very real health issue -

diabetes and high blood pressure - that presents a great health

risk in the face of a COVID-19 pandemic.        While he has a basis to

claim compassionate release based upon a medical condition, the BOP

Policy does not recognize it, and cannot really be expected to,

since the COVID-19 pandemic post-dates the BOP Policy.

      In addressing waiver of exhaustion, Castaldi cited the case



                                  - 8 -
Idder v. I.N.S., 301 F.3d 492, 498 (7th Cir. 2002), which set out

four factors for waiver of exhaustion: ((1) exhaustion of remedies

causes prejudice, due to unreasonable delay or an indefinite time

frame; (2) the agency lacks the ability or competence to resolve

the issue or grant the relief requested; (3) appealing through the

administrative process would be futile because the agency is biased

or   has   predetermined       the    issue;   or   (4)    where    substantial

constitutional questions are raised.            Id.    Mr. Castaldi did not

satisfy any of these factors.          Mr. Hughes does.

     In the matter of Mr. Hughes, the BOP lacks the ability to

resolve the issue because of the stress put on it by the pandemic,

a stress acknowledge by Attorney General Barr on April 3, 2020 in

his statement that COVID-19 has materially affected operations; and

because appealing through the administrative process is futile,

since   the   BOP   has   no   policy    for   medical     issues   based   upon

vulnerability to COVID-19 and consequently cannot grant relief on

that basis.      As a result, even if the 30 day period has not tolled

it is not mandatory and may be waived.

                  EXTRAORDINARY AND COMPELLING REASONS

     The First Step Act empowered this Court to make an independent

determination as to whether there are “extraordinary and compelling

reasons” for compassionate release. It directed courts to consider

whether    the   reduction     is    “consistent    with   applicable    policy

statements issued by the Sentencing Commission.”               18 U.S.C. sec.


                                      - 9 -
3582(c)(1)(A)(i).         The existing guidelines make no mention of

motions filed by the defendant.          However, courts have applied the

old policy statements as helpful in determining whether a defendant

is eligible for compassionate release.              See United States v.

Ebbers, No. S402CR11443VEC, 2020 WL 91399, at *4(S.D.N.Y. Jan. 8,

2020).

     The old policy statements include the “catch-all” provision

that covers “an extraordinary and compelling reason other than, or

in combination with, the reasons described in subdivisions (A)

through (C).”      USSG sec. 1B1.13 cmt. N. 1(D).

Diabetes and High Blood Pressure

     There are “extraordinary and compelling reasons” to grant

relief to Mr. Hughes.             According to the CDC, risk factors of

diabetes and high blood pressure places him at significant risk

group      of     death     or      serious     injury   from   COVID-19.

Http://www.cdc.gov/coronavirus/2019-ncov/need-extra-.           Mr. Hughes

has both.       According to the University of Turku, Finland, sleep

apnea      may     also      be      a   risk     factor.        www.news-

medical.net/news/20200519/Sleep-apnea-may-

increase-the-risk-of-severe-COVID-19-say-researchers.aspx

Pandemic

     Courts have found that the pandemic is “an extraordinary and

compelling reason” to afford compassionate release.         The spread of

the virus into detention centers is recognized by the courts.         For



                                     - 10 -
instance, in United States v. Muniz, Case No. 4:09 CR 199, R. 578

(S.D. Tex. Mar. 30, 2020) the Court noted that “the virus’s spread

in detention centers . . . demonstrate that individuals housed

within   our   prison   systems     nonetheless    remain   particularly

vulnerable to infection.”

     Mr. Hughes is incarcerated at FCI Milan.        It is a prison with

an outbreak of COVID-19 and three inmate deaths.            Prisons are

crowded places, and the social distancing necessary for avoiding

infection is unlikely to be obtained.

     For Mr. Hughes, it is the combination of his medical condition

and the pandemic that causes his circumstance to be exigent.

     Some   courts   have    weighed   COVID-19   vulnerability   in   the

compassionate release calculus, including United States v. Cardena,

NDIL, No. 09 CR 332-11, May 15, 2020; United States v. Williams,

NDIL, No. 06 CR 451-10, May 14, 2020, and Miller v. United States.

2020 WL 1814084, at *1,4 (E.D.Mich. Apr.9, 2020).

                            THE 3553(a) FACTORS

     The 3553(a) factors weigh in favor of releasing Mr. Hughes.

The 93 months that he has already served are sufficient to reflect

the seriousness of the offense and to provide just punishment.          As

in Zukerman, at the time of sentencing, the sentence could not be

seen as including a great and unforeseen risk of severe illness or

death brought on by a global pandemic.      United States v. Zukerman,

2020 WL 1659880, at *6 (S.D.N.Y. April 3, 2020).       In Zukerman, the


                                  - 11 -
sentence was modified to home incarceration.

     Counsel is told that over a year ago Mr. Hughes received one

ticket, and it is believed that he has participated in offered

classes.    Counsel is told that FCI Milan is on lockdown.   That Mr.

Hughes is in a low security prison suggests that he has adjusted

properly to his situation.

     Mr. Hughes has a release plan that is workable.     He will live

in his mother’s single family house in the southwest suburbs.      It

is a four bedroom house with an available bedroom with attached

bathroom.    He can quarantine within that bedroom.   Mr. Hughes’ two

adult daughters live in the same house. One is employed, the other

is in college, though the pandemic has suspended activities.

     Mr. Hughes’ mother has offered to pick him up at FCI Milan.

She will    provide housing and financial support while Mr. Hughes

adjusts to life outside prison.         If there is a term of home

confinement she will see to compliance with it.

               ALTERNATIVE REQUEST FOR RECOMMENDATION
                         FOR HOME CONFINEMENT

     If the Court declines to grant Mr. Hughes compassionate

release, request is made for a recommendation to the BOP that Mr.

Hughes be transferred to home confinement immediately pursuant to

sec. 12003(b)(2) of the CARES Act and 18 U.S.C. sec. 3621(b)(4).

     It is the stated view of the Attorney General that, “We have

to move with dispatch in using home confinement, where appropriate,

to move vulnerable inmates out of these institutions.”       William

                               - 12 -
Barr, Memorandum for Director of Bureau of Prisons (April 3, 2020).

     It is believed but not verified that Mr. Hughes meets the nine

criteria for home confinement: (1) primary offense is non-violent;

(2) primary offense is not a sex offense; (3) primary offense is

not terrorism; (4) no detainer; (5) mental health care level is

less the IV; (6) PATTERN risk assessment score is MIN; (7) BRAVO

score is LOW or MIN; (8) completed at least 50% of their sentence;

and (9) no incident reports in the past 12 months.       Livas v. Myers,

No. 20 CV 422, ECF. No. 8, at 5 (W.D.La.April 10, 2020)(BOP’s

COVID-19 Inmate Review Update).        However, the DOJ has apparently

within the last year readjusted the PATTERN risk assessment score

necessary to qualify, and it is unknown whether Mr. Hughes would

qualify.      See    https://www.propublica.org/article/bill-barr-

promised-to-release-prisoners-threatened-by-coronavirus-even-as-

the-feds-secretly-made-it-harder-for-thm-to-get-

out?utm_source=pardot&utm_medium=email&utm_campaign=majorinvestig

ations&utm_content=river

     Accordingly, alternative request is made that this Court

recommend that the BOP release Mr. Hughes to home confinement, and

that he be permitted to self-quarantine at home.

                              Conclusion

     For these reasons, Mr. Hughes respectfully requests that this

Honorable   Court   modify   his     sentence   under   18   U.S.C.   sec.

3582(c)(1)(A)(i)to time served.        In the alternative, Mr. Hughes


                                   - 13 -
respectfully   requests   recommendation   to   the   BOP   that   he   be

transferred to home confinement immediately under the CARES Act.

Should the Court wish to hold a hearing, counsel waives Mr. Hughes’

appearance.

Dated: June 1, 2020

                                Respectfully submitted,

                                s/John T. Kennedy
                                John T. Kennedy
                                Attorney for Brian Hughes

John T. Kennedy
Panel Attorney
820 Davis Street,
Suite 434
Evanston, IL 60201
(847) 425-1115
(847) 254-6459 (cell)
kennedy3317@aol.com




                               - 14 -
                        CERTIFICATE OF SERVICE

The undersigned hereby certifies that in accordance with the

applicable statutes and rules the following document:

      DEFENDANT HUGHES’ EMERGENCY MOTION FOR COMPASSIONATE
     RELEASE OR RECOMMENDATION FOR IMMEDIATE RELEASE ON HOME
                           CONFINEMENT


was served pursuant to the District Court’s ECF system on June 1,

2020.

                                s/John T. Kennedy
                                John T. Kennedy
                                Attorney for Brian Hughes

John T. Kennedy
Panel Attorney
820 Davis Street,
Suite 434
Evanston, IL 60201
(847) 425-1115
(847) 254-6459 (cell)
kennedy3317@aol.com
